77 F.3d 471
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David E. TAYLOR, Plaintiff-Appellant,v.FRESH FIELDS MARKET, Incorporated, Defendant--Appellee.
No. 95-3062.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 21, 1996.

Appeal from the United States District Court for the Western District of Virginia, at Charlottesville.   James H. Michael, Jr., Senior District Judge.  (CA-94-55-C)
David E. Taylor, Appellant Pro Se.  Thomas Patrick Murphy, Michael Frank Marino, REED, SMITH, SHAW & MCCLAY, McLean, Virginia;  Eric Anthony Welter, REED, SMITH, SHAW & MCCLAY, Washington, D.C., for Appellee.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order affirming the magistrate judge's disposition of Appellant's discovery motions for expenses, for sanctions, and for a change i the location of his deposition.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED